Exhibit 10.4

EXECUTION COPY

SEPARATION AGREEMENT

 

1. Parties. The parties to this Separation Agreement (“Agreement”) are:

(a) Donald F. Cole (“Executive”); and

(b) CapitalSource Inc. (“Company”)

 

2. Recitals.

WHEREAS, Executive and the Company are parties to an Employment Agreement dated
July 29, 2010 (as amended to date, the “Employment Agreement”);

WHEREAS, Executive has served the Company as its Chief Financial Officer;

WHEREAS, Executive and the Company have agreed that as of December 31, 2011 (the
“Separation Date”) Executive will resign from all positions with the Company,
and all of its respective directly and indirectly owned subsidiaries and
affiliates, including all employment, committee, officer and board of directors
and other positions; and

WHEREAS, Executive and the Company have agreed that Executive’s employment with
Company will end on the Separation Date;

NOW, THEREFORE, for and in consideration of the release, covenants and
undertakings hereinafter set forth, and for other good and valuable
consideration, which each party hereby acknowledges, and intending to be legally
bound, Executive and Company agree as follows:

 

3. Termination of Employment; Termination of Officer and Director Positions.
Subject to the Executive’s performance of his obligations to work diligently,
professionally and in the interest of the Company, and to comply with the
provisions of the Employment Agreement, in all cases from the date of this
Agreement to the Separation Date, the parties agree that Executive’s employment
with the Company will terminate effective as of the close of business on the
Separation Date. The parties agree that, effective as of the Separation Date,
Executive hereby resigns as an officer and from all positions with, the Company
and all of its respective directly and indirectly owned subsidiaries and
affiliates (including joint ventures), including all committee, employee,
officer and board of directors and other positions. For purposes of the
Employment Agreement, the Separation Date shall be the Executive’s Date of
Termination and effective termination of Executive’s employment thereunder.

 

4.

Payments, Benefits and Other Consideration. As required under the Employment
Agreement, the Company will pay Executive (i) the Executive’s base salary
through the Separation Date to the extent not theretofore paid; (ii) any amounts
or benefits owing to the Executive or to the Executive’s beneficiaries under the
current benefit plans of the Company; and (iii) any amounts owing to the
Executive for reimbursement of expenses properly incurred by the Executive prior
to the Separation Date and which are reimbursable in accordance with the
Employment Agreement; all in a lump sum in cash within ten (10) days of the
Separation Date or such later date as such payments may be due under the terms
of the applicable plan, program or arrangement. The Executive is entitled to the
foregoing payments regardless of whether or not he signs this



--------------------------------------------------------------------------------

  Agreement. In addition, pursuant to the Employment Agreement, and subject to
the execution and non-revocation of the General Release and to the other terms
of this Agreement, the Executive shall be entitled to the following:

 

  a. Severance. Within three (3) business days of the Release Effective Date of
this Agreement (as defined below), the Company will pay Executive a cash lump
sum in an amount equal to six hundred seventy five thousand dollars ($675,000)
(the “Severance Payment”).

 

  b. Bonus. Within three (3) business days of the Release Effective Date of this
Agreement, the Company will pay the Executive three hundred thirty seven
thousand five hundred dollars ($337,500).

 

  c. Equity Awards. All then unvested stock options, stock appreciation rights,
restricted stock awards, dividend equivalent rights, restricted stock units or
deferred stock awards (collectively “Equity Awards”) held by Executive will
become vested as of the date following the Separation Date on which the General
Release (as defined below in Section 5) has become irrevocable by virtue of the
expiration of the revocation period without the release having been revoked (the
first such date, the “Release Effective Date”) except those granted pursuant to
Section 5(c) of his Employment Agreement and the shares of restricted stock
credited as dividends thereto, of which only 75% of the total number of shares
of restricted stock (and dividends credited thereto) and stock options granted
thereunder will become vested as of the Release Effective Date to the extent not
already vested, with the remainder to be surrendered and forfeited as of the
Separation Date. All of the vested stock options owned by the Executive on the
Release Effective Date shall remain exercisable for two years from the
Separation Date. Executive hereby agrees that the tax withholding obligation
with respect to vesting in the Equity Awards and with respect to the delivery of
shares in satisfaction of the restricted stock units shall be satisfied by the
surrender and forfeiture on the Release Effective Date of a portion of such
Equity Awards and hereby authorizes the Company to use such portion to satisfy
such obligations. For the avoidance of doubt, the parties agree that all of
Executive’s unvested Equity Awards that are outstanding as of the date hereof
are listed on Exhibit A. Except as provided in this paragraph 4(c), the Equity
Awards will continue to be governed by the terms of the awards agreements with
regard to such Equity Awards and the CapitalSource Inc. Third Amended and
Restated Equity Incentive Plan.

 

  d. Benefits Continuation. Executive and his covered dependents shall be
entitled to continued participation on the same terms and conditions as
applicable immediately prior to the Separation Date for 24 months following the
Separation Date in such medical, dental, hospitalization and life insurance
coverages in which the Executive and his eligible dependents were participating
immediately prior to the Separation Date or until such earlier time the
Executive becomes eligible for comparable benefits elsewhere. Such medical,
dental and hospitalization coverage will be provided pursuant to the provisions
of the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) provided, however, if such insurance coverage cannot be provided by
the Company for any period after 18 months following the Separation Date, the
Company will pay the Executive the amount on an after-tax basis equal to the
COBRA premiums for the subsequent period.

 

  e. Executive Property Rights. The Company shall assign and transfer to the
Executive his current mobile telephone number after the Separation Date.

 

2



--------------------------------------------------------------------------------

5. Releases of Claims. Consistent with Section 9 of the Employment Agreement and
in consideration for and contingent upon the Executive’s receipt of the payments
and benefits set forth in Section 4(a)-(d) above, the Executive shall execute
and deliver the release attached hereto as Exhibit B (the “General Release”)
within twenty-one (21) days of the Separation Date. The payments and benefits
set forth in Section 4(a)-(d) above will be forfeited, if the Executive fails to
execute and deliver the General Release within the time period provided in this
Section 5 or revokes the General Release.

 

6. No Waiver of Vested Rights. Notwithstanding anything else in this Agreement,
the parties agree that this Agreement shall not adversely affect, alter, or
extinguish any vested right that the Executive may have with respect to any
pension or other retirement benefits to which the Executive is or will be
entitled by virtue of the Executive’s employment with the Company, and nothing
in this Agreement shall prohibit the Executive from enforcing such rights.

 

7. No Admission of Wrongdoing. The parties to this Agreement agree that nothing
in this Agreement is an admission by any party hereto of any wrongdoing, either
in violation of an applicable law or otherwise, and that nothing in this
Agreement is to be construed as such by any person.

 

8. Entire Agreement; Survival. This Agreement constitutes the entire agreement
between the parties hereto, and supersedes all prior oral or written agreements,
commitments or understandings, with respect to the matters provided for herein.
Notwithstanding the foregoing, the parties do not intend by this Agreement to
supersede the Employment Agreement. The parties hereto acknowledge and agree
that the provisions of the Employment Agreement (excluding the payment of
severance benefits pursuant to Section 9 thereof in accordance with this
Agreement, which shall be fully satisfied upon the termination of Executive’s
employment as contemplated by this Agreement upon payment of the benefits set
forth in Section 4 hereof) shall continue in full force and effect in accordance
with the terms thereof and shall survive the execution of this Agreement in
accordance with their terms.

 

9. Choice of Law. Because of the Company’s and Executive’s substantial contacts
with the State of Maryland, the fact that the Company’s headquarters are located
in Maryland, the parties’ interests in ensuring that disputes regarding the
interpretation, validity, and enforceability of this Agreement are resolved on a
uniform basis, and the Company’s execution of and making of this Agreement in
Maryland, the parties agree that the Agreement shall be interpreted and governed
by the laws of the State of Maryland, without regard for any conflict of law
principles.

 

10. Choice of Forum. The parties to the Agreement irrevocably and
unconditionally (i) agree that any legal proceeding arising out of or in
connection with this Agreement shall be brought in a court of subject matter
jurisdiction located in the Maryland, (ii) consent to the exclusive jurisdiction
of such a court in any such proceeding, and (iii) waive any objection to the
laying of venue of any such proceeding in any such court. The parties also
irrevocably and unconditionally consent to the service of any process,
pleadings, notices or other papers in connection with any such proceeding and
submit to personal jurisdiction in such venue.

 

11.

Notices. All notices, demands, requests, or other communications which may be or
are required to be given or made by any party to any other party pursuant to
this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested,

 

3



--------------------------------------------------------------------------------

  postage prepaid, delivered by overnight air courier, or transmitted by
facsimile transmission addressed as follows:

 

  i. If to the Company:

CapitalSource Inc.

5404 Wisconsin Avenue, 2nd Floor

Chevy Chase, MD 20815

Attention: General Counsel

Telephone: (301) 634-2744

Facsimile: (301) 272-3444

E-mail: jturitz@capitalsource.com

 

  ii. If to Executive:

Donald F. Cole

2431 N. Underwood Street

Arlington, VA 22205

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

 

12. Miscellaneous/Waiver of Statutory Provisions. This Agreement may be executed
in counterparts, each of which shall be deemed to be an original and all of
which together shall constitute the Agreement; provided, however, that this
Agreement shall not become effective until completely conforming counterparts
have been signed and delivered by each of the parties hereto. The parties agree
that this Agreement shall be binding upon and inure to the benefit of
Executive’s assigns, heirs, executors and administrators as well as the Company,
its parent, subsidiaries and affiliates and each of its and their respective
officers, directors, employees, agents, predecessors, successors, purchasers,
assigns, and representatives.

 

13. Consultation with Attorney. By executing this Agreement, Executive
acknowledges that, at the time he was presented with this Agreement for his
consideration, he was advised by a representative from Company, in writing (by
way of this paragraph of this Agreement), to consult with an attorney about this
Agreement, its meaning and effect, before executing this Agreement.

 

14. No Reliance. The parties have not relied on any representations, promises,
or agreements of any kind made to them in connection with this Agreement, except
for those set forth in this Agreement.

 

15. Section 409A. The parties hereto acknowledge and agree that none of the
benefits provided to Executive hereunder are deferred compensation for purposes
of Section 409A of the Internal Revenue Code of 1986, as amended (“Code”), and
that none of the benefits provided to Executive hereunder shall be subject to
the six-month delay described in Code Section 409A(a)(2)(B).

 

4



--------------------------------------------------------------------------------

16. Amendments and Severability. The parties hereto agree that this Agreement
may not be modified, altered or changed except by a written agreement signed by
the parties hereto. If any provision of this Agreement is held to be invalid,
the remaining provisions shall remain in full force and effect.

 

17. Further Assistance. Executive agrees to make himself reasonably available to
the Company (subject to his personal and professional schedule) relating to his
prior services as an officer and employee of the Company and/or its affiliates,
including, but not limited to, assisting the Company and any of its affiliates
and acting as a witness in connection with any pending or threatened litigation
or other legal proceeding with respect to which the Company or such affiliates
reasonably determines his participation to be necessary, and responding to
questions and inquiries with respect to such prior services in connection with
any such proceedings. Executive agrees to complete a Directors and Officers
Questionnaire for purposes of the Company’s 2011 proxy statement disclosure and,
subject to Executive’s business and personal schedule, to assist and cooperate
with any other disclosure reasonably related to his prior services. Such
assistance will be without additional compensation to Executive, however, he
will be reimbursed for any out-of-pocket expenses he incurs in providing such
assistance. Notwithstanding anything to the contrary contained herein, the
payments and benefits set forth in Section 4 are not conditioned or contingent
upon Executive’s compliance with this Section 17.

IN WITNESS WHEREOF, the undersigned parties have executed this Separation
Agreement.

 

/s/ Donald F. Cole

Donald F. Cole Date: October 26, 2011 CapitalSource Inc. By:  

/s/ James J. Pieczynski

 

James J. Pieczynski

Co-Chief Executive Officer

Date: October 26, 2011

 

5



--------------------------------------------------------------------------------

Exhibit A

RESTRICTED STOCK

 

Number of Shares

  

Vest Date

50,395

   July 29, 2012

50,393

   July 29, 2013

OPTIONS

 

Number of Options

  

Grant Date

   Exercise Price  

100,000

   July 29, 2010    $ 5.26   

125,000

   May 15, 2009    $ 3.49   



--------------------------------------------------------------------------------

Exhibit B

General Release of Claims

Consistent with Section 9 of the Employment Agreement dated July 29, 2010 (the
“Employment Agreement”) and in consideration for the Executive’s receipt of the
amounts set forth in Section 4(a), (b), (c) and (d) of the Separation Agreement
dated October 26, 2011 by and between CapitalSource Inc. (the “Company”) and the
Executive (the “Separation Agreement”), the Executive, for himself, his
attorneys, heirs, executors, administrators, successors, and assigns, does
hereby fully and forever release and discharge the Company and its past, current
and future affiliated entities, as well as its and their predecessors,
successors, assigns, and its and their past, current and former directors,
officers, partners, agents, employees, attorneys, and administrators from all
suits, causes of action, and/or claims, demands or entitlements of any nature
whatsoever, whether known, unknown, or unforeseen, which the Executive has or
may have against any of them arising out of or in connection with his employment
by the Company, the Employment Agreement, the termination of his employment with
the Company, or any event, transaction, or matter occurring or existing on or
before the date of his signing of this General Release, except that the
Executive is not releasing any claims arising under Sections 10, 11, or 12 of
the Employment Agreement, any other right to indemnification that the Executive
may otherwise have, or any claims arising after the date of his signing this
General Release (including any claim relating to the enforcement of the
Separation Agreement). The Executive agrees not to file or otherwise institute
any claim, demand or lawsuit seeking damages or other relief and not to
otherwise assert any claims, demands or entitlements that are released herein.
The Executive further hereby irrevocably and unconditionally waives any and all
rights to recover any relief or damages concerning the claims, demands or
entitlements that are released herein. The Executive represents and warrants
that he has not previously filed or joined in any such claims, demands or
entitlements against the Company or the other persons or entities released
herein and that he will indemnify and hold them harmless from all liabilities,
claims, demands, costs, expenses and/or attorney’s fees incurred as a result of
any such claims, demands or lawsuits.

This General Release specifically includes, but is not limited to, all claims of
breach of contract, employment discrimination (including any claims coming
within the scope of Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Equal Pay Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, and
Article 49B of the Maryland Code, all as amended, or any other applicable
federal, state, or local law), claims under the Employee Retirement Income
Security Act, as amended, claims under the Fair Labor Standards Act, as amended
(or any other applicable federal, state or local statute relating to payment of
wages), wage orders, claims concerning recruitment, hiring, termination, salary
rate, severance pay, stock options, wages or benefits due, sick leave, holiday
pay, vacation pay, life insurance, group medical insurance, any other fringe
benefits, worker’s compensation, termination, employment status, libel, slander,
defamation, intentional or negligent misrepresentation and/or infliction of
emotional distress, together with any and all tort, contract, or other claims
which might have been asserted by the Executive or on his behalf in any suit,
charge of discrimination, or claim against the Company or the persons or
entities released herein.

The Executive and the Company acknowledge that different or additional facts may
be discovered in addition to what the Executive and the Company now know or
believe to be true with respect to the matters released in this General Release,
and the Executive and the Company agree that this General Release shall be and
remain in effect in all respects as a complete and final release of the matters
released, notwithstanding any different or additional facts.

Claims Excluded from this Release: However, notwithstanding the foregoing,
nothing in this General Release shall be construed to waive any right that is
not subject to waiver by private



--------------------------------------------------------------------------------

agreement, including, without limitation, any claims arising under state
unemployment insurance or workers compensation laws. The Executive understands
that rights or claims under the Age Discrimination in Employment Act that may
arise after the Executive executes this General Release are not waived.
Likewise, nothing in this General Release shall be construed to prohibit the
Executive from filing a charge with or participating in any investigation or
proceeding conducted by the EEOC, NLRB, or any comparable state or local
agency. Notwithstanding the foregoing, the Executive agrees to waive his right
to recover individual relief in any charge, complaint, or lawsuit filed by him
or anyone on his behalf.

The Executive acknowledges that he has been given an opportunity of twenty-one
(21) days to consider this General Release and that he has been encouraged by
the Company to discuss fully the terms of this General Release with legal
counsel of his own choosing. Moreover, for a period of seven (7) days following
his execution of this General Release, the Executive shall have the right to
revoke the waiver of claims arising under the Age Discrimination in Employment
Act, a federal statute that prohibits employers from discriminating against
employees who are age 40 or over. If the Executive elects to revoke this General
Release in whole or in part within this seven-day period, he must inform the
Company by delivering a written notice of revocation to the Company’s General
Counsel, at the Notice address provided in Section 11(i) of the Separation
Agreement, no later than 11:59 p.m. on the seventh calendar day after he signs
this General Release. The Executive understands that, if he elects to exercise
this revocation right, this General Release shall be voided in its entirety at
the election of the Company and the Company shall be relieved of all obligations
to make the payment, provide the other benefits and take the other actions under
Section 4 of the Separation Agreement. The Executive may, if he wishes, elect to
sign this General Release prior to the expiration of the 21-day consideration
period, and the Executive agrees that if he elects to do so, his election is
made freely and voluntarily and after having an opportunity to consult counsel.